Filed 2/28/14 P. v. Detiege CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D064074

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD244633)

SAMUEL JOSEPH DETIEGE, JR.,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, David M.

Gill, Judge. Affirmed.

         Tracy A. Rogers, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

                                                 INTRODUCTION

         A jury found Samuel Joseph Detiege, Jr., guilty of robbery (Pen. Code, § 211)1

and found true an allegation he personally used a deadly or dangerous weapon during the



1        Further statutory references are also to the Penal Code.
commission of the offense (§ 12022, subd. (b)(1)). Detiege admitted having four prior

prison commitment convictions (§ 667.5, subd. (b)), two prior serious felony convictions

(§§ 667, subd. (a)(1)), and six prior strike convictions (§ 667, subd. (b)-(i), 1170.12).

The court dismissed the prior prison commitment findings, but denied Detiege's motion

inviting the court to dismiss five of the six prior strike conviction findings. The court

stayed imposition of sentence on the personal weapon use enhancement finding and

sentenced Detiege to 25 years to life for the robbery conviction plus 10 years for the

serious felony conviction findings.

       Detiege appeals. His appointed appellate counsel filed a brief requesting we

independently review the record for error. (See People v. Wende (1979) 25 Cal. 3d 436,

441-442.) Having done so and having identified no reasonably arguable appellate issues,

we affirm the judgment.

                                      BACKGROUND

Prosecution Evidence

       A man approached a gas station cashier, pulled out a knife and aggressively

demanded the cashier give him all of the money in the cash register. The cashier opened

the register and gave the man about $1,000. The man then left the store, passing a

customer. The customer noticed the man was carrying cash in his right hand. The

customer did not see a knife, but thought the man mumbled the word "stab."

       After the man left, the cashier immediately called 911. Although the man had

something covering his face, the cashier could see his eyes and forehead. She described

the man as biracial, in his 40's or 50's, five feet four or five inches tall, with a medium

                                              2
build, and green or blue eyes. She had seen him at the gas station once or twice before.

At trial and in a pretrial photographic lineup, she identified Detiege as the man.

However, at the preliminary hearing, she testified she was not sure whether Detiege was

the man.

       Surveillance video showed the man drove an older two-toned pickup truck with a

camper shell. He wore a white baseball cap, a red long-sleeve shirt, gray jeans, and

brown shoes. About a week after the robbery, a police sergeant saw a truck matching the

suspect's truck. The truck was registered to Detiege and he was the sole occupant of it.

       Officers searched Detiege and the truck. They did not find a knife or a large

amount of cash on Detiege or in the truck. A police detective also searched Detiege's

home. The detective did not find a large amount of cash there. However, the detective

found a maroon long-sleeve shirt and a white baseball cap. The detective also found a

butcher knife in the kitchen matching the one used by the robber.

       The shirt the detective found matched the shirt worn by the suspect. In addition,

the jeans and shoes Detiege wore at the time of his arrest matched the jeans and shoes

worn by the suspect.

       Cell phone records showed calls to and from Detiege's phone around the time of

the robbery used a cell phone tower within a one mile radius of the gas station. One of

the calls was from Detiege's former girlfriend. An expert opined the same tower would

not have been used if Detiege's cell phone was at Detiege's home around the time of the

robbery.



                                             3
Defense Evidence

       Detiege's former girlfriend testified that, on the day of the robbery, Detiege was

with her from mid-morning until more than an hour after the robbery occurred. At the

time of the robbery, they were at her home, which was in the same mobile home park as

his home.

                                       DISCUSSION

       Appointed appellate counsel filed a brief summarizing the facts and proceedings

below. Counsel presented no argument for reversal and instead requested we review the

record for error as mandated by People v. Wende, supra, 25 Cal.3d at pp. 441-442.

Consistent with Anders v. California (1967) 386 U.S. 738, 744, counsel identified the

following possible, but not reasonably arguable issues (Anders issues):

       (1) Whether the court erred by failing to read the pattern jury instructions as

written;

       (2) Whether the court erred by failing to read the pattern jury instruction on alibi

as a separate instruction and instead informed the jury it incorporated the "language of

alibi, that is, the People have to prove beyond a reasonable doubt that it was [Detiege]

who committed the robbery, not just somebody committed the robbery," into another

pattern jury instruction; and

       (3) Whether the court abused its discretion in denying Detiege's motion inviting

the court to dismiss the prior strike conviction findings.

       We granted Detiege permission to file a supplemental brief on his own behalf. He

did not do so.

                                              4
      As requested by counsel, we reviewed the record for error and did not find any

reasonably arguable appellate issues. Detiege has been competently represented by

counsel on this appeal.

                                    DISPOSITION

      The judgment is affirmed.



                                                                   MCCONNELL, P. J.

WE CONCUR:


NARES, J.


O'ROURKE, J.




                                           5